UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6255


LUKE TRAYLOR,

                Petitioner – Appellant,

          v.

MICHAEL MCCALL, Perry Correctional Institution,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:09-cv-00048-RBH)


Submitted:   June 22, 2011                 Decided:   July 14, 2011


Before NIEMEYER, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luke Traylor, Appellant Pro Se.      Donald John Zelenka, Deputy
Assistant   Attorney  General,   Melody   Jane  Brown,  Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Luke    Traylor      seeks     to    appeal      the     district         court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                      The

order is not appealable unless a circuit justice or judge issues

a    certificate       of    appealability.              28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the    merits,      a   prisoner         satisfies     this      standard     by

demonstrating         that     reasonable          jurists     would       find     that     the

district       court’s      assessment      of     the     constitutional          claims     is

debatable      or     wrong.        Slack     v.    McDaniel,        529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at   484-85.          We    have    independently          reviewed        the    record     and

conclude       that    Traylor       has    not     made      the    requisite       showing.

Accordingly, we deny a certificate of appealability, deny leave

to   proceed     in    forma       pauperis,       and    dismiss     the        appeal.      We

dispense       with    oral        argument      because       the    facts        and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3